Case: 14-15488    Date Filed: 06/26/2015   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-15488
                         ________________________

                   D.C. Docket No. 4:14-cv-00174-RH-CAS



ERIC S. BRANCH,

                                                               Plaintiff-Appellant,

                                     versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,

                                                                       Defendant,

JEFF ATWATER,
Chief Financial Officer, State of Florida,
ALTON L. COLVIN,
Executive Director of the Justice Administration Commission,

                                                           Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (June 26, 2015)
              Case: 14-15488      Date Filed: 06/26/2015   Page: 2 of 3


Before ED CARNES, Chief Judge, HULL and WILSON, Circuit Judges.

PER CURIAM:

      This is Eric Branch’s appeal from the district court’s dismissal of his

42 U.S.C. § 1983 lawsuit challenging an aspect of Florida’s system for providing

counsel to prisoners under sentence of death for purposes of state post-conviction

proceedings such as those filed under Florida Rule of Criminal Procedure 3.851.

The aspect of the system that Branch challenges is the difference that existed when

he filed his state post-conviction petition between the registry counsel system in

the region of the state where his petition was filed and the Capital Collateral

Regional Counsel (CCRC) system in the rest of the state. That difference was the

result of a pilot program designed to determine if a registry counsel system could

provide adequate representation and resources more efficiently and at less cost than

the CCRC system. Branch contends that the difference between the resources and

representation provided to inmates like him in the district of the state he was in and

that provided to the inmates in the other two districts of the state violated his Equal

Protection rights.

      The district court dismissed the complaint on statute of limitations grounds

after rejecting Branch’s contention that he was entitled to equitable tolling because

he had been misled by, or had misunderstood, what his counsel or the district court




                                           2
               Case: 14-15488     Date Filed: 06/26/2015   Page: 3 of 3


had said about whether Branch could file pro se a § 1983 complaint like the one

that was filed in this lawsuit.

      We affirm the dismissal on statute of limitations grounds for the reasons set

out in the district court’s order of November 11, 2014.

      AFFIRMED.




                                          3